UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 96-2800



TINA D. SHAVER, Owner of Kwik Check Carry Out,

                                              Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Parkersburg. Charles H. Haden II, Chief
District Judge. (CA-96-131-6)


Submitted:   March 17, 1998                 Decided:   April 29, 1998


Before WILKINS and HAMILTON, Circuit Judges, and HALL, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William B. Richardson, Jr., Robert D. Campbell, RICHARDSON &
RICHARDSON, Parkersburg, West Virginia, for Appellant. Rebecca A.
Betts, United States Attorney, Gary L. Call, Assistant United
States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Tina Shaver appeals the district court's order granting the

Government's motion for summary judgment in this action challenging

the Department of Agriculture's order permanently disqualifying

Shaver and Kwik Check Carry Out from participation in the food

stamp program. We have reviewed the record and the district court's
opinion and find no reversible error. Accordingly, we affirm on the

reasoning of the district court. Shaver v. United States, No. CA-
96-131-6 (S.D.W. Va. Oct. 24, 1996). We grant Shaver's unopposed

motion to submit the case on the briefs without oral argument be-

cause the facts and legal contentions are adequately presented in
the materials before the court and argument would not aid the

decisional process.




                                                          AFFIRMED




                                2